Citation Nr: 0916234	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  02-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1971 to 
November 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim for further 
development in August 2004 and September 2006, when it 
included the issues of service connection for disabilities of 
the left hip, left knee and left ankle.  Service connection 
for these orthopedic disabilities was granted in a December 
1008 rating action.  Therefore, they are no longer in 
appellate status.  


FINDINGS OF FACT

1.  The Veteran serviced as an Aviation Machinist with the 
United States Coast Guard, and likely participated in search 
and rescue missions.

2.  The Veteran's account of his stressors is credible and 
generally supported by the evidence of record.  

3.  The Veteran has a current diagnosis of PTSD, based on his 
service with the United States Coast Guard.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above the 
Veteran served on active duty from October 1971 to November 
1975, with the Coast Guard.  During this service, the Veteran 
claims to have come into close contact with numerous 
seriously injured people, and to have flown in zero 
visibility in search and rescue operations.  

A search of the relevant U.S. Coast Guard records indicates 
that the Veteran was stationed at the U.S. Coast Guard Air 
Station in New Orleans, but fails to indicate whether the 
Veteran participated in search and rescue operations.  
Apparently, rescue missions during the relevant time period 
are not a matter of record, according to the response 
received from the National Personnel Records Center.  
However, the Veteran has submitted a Sikorsky Helicopter 
Rescue Award indicating he participated in a "lifesaving 
mission with a Sikorsky helicopter," and a certificate 
reflecting his qualifications as a search and rescue 
aircrewman.  Further, the Veteran submitted a picture of 
himself next to a helicopter with his name and then duty 
position, Plane Captain, painted on the side.  Though not 
definitive, it is to state the obvious that one of the roles 
of the Coast Guard is to perform rescue missions, and these 
pieces of evidence taken as a whole tend to weigh in favor of 
confirming the Veteran's claimed stressors.  The Board finds 
his account of events credible, and a July 2008 VA 
examination confirms that the Veteran meets the DSM-IV 
criteria for PTSD, with the diagnosis related to the Veteran 
claimed stressors.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


